Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 13, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 4V2 years to life, unanimously affirmed.
Defendant’s claim that he was sentenced without the benefit of a pre-sentence report, as required by CPL 390.20 (1), is based solely on the absence of any reference to this report in the record. Such absence is insufficient to rebut the presumption of regularity accorded to judicial proceedings (People v Kalakowski, 120 AD2d 763, lv denied 68 NY2d 669). A presentence report was ordered by the court and prepared by the Department of Probation prior to the sentencing date, and it is presumed that defendant was lawfully sentenced on the basis of this report (People v Martinez, 237 AD2d 122, lv denied 90 NY2d 860). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.